UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of May, 2010 Commission file number 0-30070 AUDIOCODES LTD. (Translation of registrant’s name into English) 1 Hayarden Street • Airport City, Lod 70151• ISRAEL (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FþForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNoþ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): On May 11, 2010, AudioCodes Ltd. (the “Registrant”) issued a press release announcing an agreement to acquire N.S.C. Natural Speech Communication Ltd.A copy of this press release is annexed hereto as Exhibit 1. The following document is attached hereto and incorporated by reference herein: Exhibit 1. Press Release, dated May 11, 2010, announcing an agreement to acquire N.S.C. Natural Speech Communication Ltd. The information set forth in the first and second paragraphs of the press release attached as Exhibit 1 to this Report on Form 6-K are hereby incorporated by reference into (i) the Registrant’s Registration Statement on Form S-8, Registration No. 333-11894; (ii) the Registrant’s Registration Statement on Form S-8, Registration No. 333-13268; (iii) the Registrant’s Registration Statement on Form S-8, Registration No. 333-13378; (iv) the Registrant’s Registration Statement on Form S-8, Registration No. 333-105473; (v) the Registrant’s Registration Statement on Form S-8, Registration No. 333-144825; (vi) the Registrant’s Registration Statement on Form S-8, Registration No. 333-144823; and (vii) the Registrant’s Registration Statement on Form S-8, Registration No. 333-160330. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AUDIOCODES LTD. (Registrant) By: /s/ LIOR ALDEMA Lior Aldema Chief Operating Officer Dated:May 12, 2010 EXHIBIT INDEX Exhibit No.Description 1 Press Release, dated May 11, 2010, announcing an agreement to acquire N.S.C. Natural Speech Communication Ltd.
